Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 1 of 7 PageID #: 544




                   EXHIBIT H
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 2 of 7 PageID #: 545




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

   THE STATE OF LOUISIANA, By and
   through its Attorney General, JEFF
   LANDRY, et al.,
                                 Plaintiffs,         Civ. No.:       2:21-cv-00778-TAD-KK
                  v.
                                                     Judge:         Terry A. Doughty
   JOSEPH R. BIDEN, JR., in his official
   capacity as President of the United States, et    Mag. Judge:    Kathleen Kay
   al.,

                                  Defendants,

   and

   HEALTHY GULF, et al.,

                          Intervenor-Defendants.



                       DECLARATION OF CATHERINE COLLENTINE

                 My name is Catherine Collentine. I am an Associate Director of the Sierra Club’s

  Beyond Dirty Fuels Campaign and have been in this position for three years. In this capacity, I

  oversee our oil and tar sands work across the country, assist our Director to lead a campaign on

  fossil fuel infrastructure issues, and manage staff on our team. Before holding this position, I

  worked for the Sierra Club for four years as a Senior Campaign Representative leading our work

  on tar sands and oil pipeline issues and on a state-based campaign to regulate oil and gas

  development in Colorado.

                 Sierra Club is the nation’s oldest grassroots organization dedicated to the

  protection and preservation of the environment. Sierra Club has approximately 3.8 million

  members and supporters nationwide, including chapters and members in each of the 50 states.
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 3 of 7 PageID #: 546




                   Sierra Club is dedicated to exploring, enjoying, and protecting the wild places of

  the Earth; practicing and promoting the responsible use of the Earth’s ecosystems and resources;

  educating and enlisting humanity to protect and restore the quality of the natural and human

  environment; and using all lawful means to carry out these objectives. In addition to helping

  people from all backgrounds explore nature and our outdoor heritage, the Sierra Club works to

  promote clean energy, safeguard the health of our communities, protect wildlife, and preserve

  our remaining wild places through grassroots activism, public education, lobbying, and legal

  action.

                   Sierra Club’s membership includes persons who live near, recreate in, and

  otherwise use and enjoy federal public lands and waters that are subject to oil and gas leasing,

  permitting and drilling, including hydraulic fracturing and the infrastructure associated with such

  oil and gas operations. Members of the Sierra Club use these public lands, and the rivers,

  streams, and wetlands within them, for outdoor recreation and scientific study of various kinds,

  including nature study, birdwatching, observing wildlife (including protected species),

  photography, fishing, canoeing, camping, solitude, and a variety of other activities. Oil and gas

  leasing and the subsequent operations involve a variety of adverse environmental impacts that

  can interfere with our members’ use and enjoyment of these public lands and waters, such as air

  emissions, water discharges, disruption of wildlife, noise, vibration, traffic, and diminishment of

  natural views.

                   The Sierra Club is dedicated to averting the worst impacts of the climate crisis

  through slowing or stopping the expansion of fossil fuel production and infrastructure and

  protecting the environment and communities from the environmental impacts of these

  projects. Part of this program involves opposing oil and gas development of the federal public




                                                    2
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 4 of 7 PageID #: 547




  lands as well as offshore areas that have adverse impacts on human health and the environment.

  We have numerous staff who work on these issues with volunteer Sierra Club members in

  organizing rallies, disseminating information, attending public meetings and commenting on oil

  and gas leasing, drilling and other harmful projects in efforts to protect the community, educate

  the public on the impacts of these projects, and encourage federal, state, and local officials to

  take the most protective measures in regard to such projects.

                  Sierra Club members work to protect our public lands from all forms of

  commercial exploitation and to protect rare wildlife, habitat, and biodiversity. Oil and gas

  development on federal public lands and waters threatens Sierra Club members’ use and

  enjoyment of these areas. In addition, Sierra Club has members who reside in coastal

  communities that are threatened by drilling and fracking activities, including areas subject to the

  leasing pause, and they are exposed to the air and water pollution associated with these activities.

                 The members’ concerns encompass the protection of public lands and oceans,

  wildlife and habitat, including threatened and endangered species, water resources, air, climate,

  public health, and the health of its members, all of which stand to be adversely affected by

  projects that are approved under the Interior Department’s leasing program. Sierra Club strives to

  empower its members and coalition partners in their efforts to protect communities, ecosystems,

  and water quality from the federally-permitted oil and gas operations and promotes the

  protection of oceans, rivers, streams, wetlands, and threatened and endangered species on a

  national, state, and local level towards this end.

                 For decades Sierra Club and its members have engaged in activism, submitted

  public comments, attended public meetings, promoted legislation, filed administrative protests

  with BLM, and litigated numerous federal oil and gas lease sales, BLM resource management




                                                       3
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 5 of 7 PageID #: 548




  plans (RMPs) that designate areas for such leasing, and individual permits to drill. Recent

  examples include such activities on oil and gas operations in the White River National Forest in

  Colorado, BLM’s Colorado River Valley Field Office Resource Management Plan, BLM’s

  opening of 1.2 million acres for oil and gas leasing in Central California under its Resource

  Management Plan, BLM’s oil and gas leasing for approximately 41,000 acres in the San Juan

  basin in New Mexico, leasing on federal public lands near Chaco Canyon, New Mexico, on

  federal public lands near the Petrified Forest in Arizona, on federal lands near Bears Ears

  National Monument in Utah, oil and gas leasing in the Wayne National Forest in Ohio, oil and

  gas leasing on federal lands in Montana and North Dakota, and challenging BLM’s

  Uncompaghre RMP, to name a few.

                 Further examples of participation by Sierra Club and its members in oil and gas

  leasing on federal land includes a protest of BLM’s May 12, 2016 oil and gas lease sale

  involving the Tres Rios and Little Snake Field Offices in Colorado (March 14, 2015); a protest

  of BLM’s planned July 20, 2016 oil and gas lease sale in the Carlsbad Field Office of New

  Mexico (May 20, 2016); comments on the proposed November 2016 oil and gas lease sale in the

  Grand Junction, Tres Rios, and Royal Gorge Field Offices in Colorado; comments on the EA for

  the proposed November 2016 oil and gas lease sale in the Rock Springs, Kemmerer, Pinedale,

  and Rawlins Field Offices in Wyoming (May 19, 2016); comments regarding the BLM’s January

  2017 oil and gas lease sale in the Farmington Field Office of New Mexico (June 17, 2016 and

  June 20, 2016); a protest of the planned August 2, 2016 oil and gas lease sale of parcels in the

  Wind River/Bighorn Basin and High Plains districts in Wyoming (June 2, 2016); comments on

  the proposed October 2016 oil and gas lease sale in the HiLine district of Montana (June 14,

  2016); submitted comments on the proposed November 15, 2016 oil and gas lease sale in the




                                                   4
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 6 of 7 PageID #: 549




  Vernal Field Office in Utah (July 15, 2016); a protest of BLM’s planned September 20, 2016 oil

  and gas lease sale in the Bienville and Homochitto National Forests in Mississippi (July 20,

  2016); protest of the BLM’s planned October 18, 2016 oil and gas lease sale in the Glasgow,

  Havre, Malta, and Miles City Field Offices in Montana (August 18, 2016); comments on the

  February 2017 lease sale for the Wind River/Bighorn Basin District in Wyoming (August 24,

  2016); comments on the proposed April 19, 2017 oil and gas lease sale in the Oklahoma Field

  Office (August 29, 2016); comments regarding the BLM’s January 2017 oil and gas lease sale in

  the Farmington Field Office in New Mexico (September 2, 2016). This list is not exhaustive, but

  demonstrates the Sierra Club’s active engagement and interest in BLM oil and gas lease sales.

                 Sierra Club and its members have participated in public comment periods, citizen

  tribunals/testimony, lobby meetings, petitions, and events opposing federal leasing and oil and

  gas development in offshore waters. For example, in 2016, I organized a fly-in to persuade

  Interior to remove the Gulf of Mexico lease sales from the 2016–2022 5-year plan with hundreds

  of people from across the country converging in DC against the ongoing offshore leases.

  Additionally, Sierra Club is one of several organizations who have filed litigation against BOEM

  for holding lease sales in the Gulf of Mexico without conducting proper environmental analysis

  of the impacts under NEPA.

                 If the temporary pause on oil and gas leasing on federal lands is struck down, it

  could have the effect of continuing or increasing leasing on federal lands and waters without the

  planned environmental review. This would harm Sierra Club members who use and enjoy those

  lands and waters for purposes that are incompatible with oil and gas development, such as

  hiking, fishing, camping, bird watching, and enjoying their natural beauty.




                                                  5
Case 2:21-cv-00778-TAD-KK Document 73-11 Filed 04/27/21 Page 7 of 7 PageID #: 550




                Finally, I am also a member of the Sierra Club. I personally recreate (skiing,

  hiking, backpacking, camping) on the Medicine Bow-Routt National Forest (WY), White River

  NF (CO), and Bridger-Teton NF (WY), and I plan to recreate there in the future. Permitting oil

  and gas exploration, leasing, and development in these areas can have adverse environmental

  impacts as described above, while a pause on future leasing and other operations pending an

  environmental review would protect these areas and my use and enjoyment of them.

         I declare under penalty of perjury that the foregoing is true and correct.

  Dated this 23rd day of April, 2021.



                                               Catherine Collentine




                                                   6
